DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/31/2017 and the Remarks, Amendments, and Terminal Disclaimer filed on 10/22/2020.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite 

Claim 1 recites [a] method of exploiting an answer key modification history comprising, thus a process, one of the four categories of patentable subject matter.   However, Claim 1 further recites generating, by the first information handling system, a predicted answer to the test question based on the answer key modification history if there is not a match between the first generated answer and a first answer from the answer key corresponding to the test question; generating, by the first information handling system, an accuracy score based on how closely the predicted answer matches the first generated answer, each of which is, under a broadest reasonable interpretation of the claim language, a mental process.  For example, but for the recitation of generic computer components, the above limitations in the context of this claim encompasses generating, by the first information handling system, a predicted answer to the test question based on the answer key modification history if there is not a match between the first generated answer and a first answer from the answer key corresponding to the test question (corresponds to a mental process in the form of an evaluation) and generating, by the first information handling system, an accuracy score based on how closely the predicted answer matches the first generated answer (corresponds to a mental process in the form of an evaluation).  Thus, Claim 1 recites mental processes.
            Claim 1 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “one or more processors”, “a memory”, “submitting, by a first information handling system comprising a processor and a memory, a test question from an answer key to a system capable of answering questions”, “receiving, by the first information handling system, a first generated answer generated by the system in response to the test question” and “presenting, by the first information handling system, an indication that the answer key should be updated with the predicted answer or the first generated answer if the accuracy score indicates there is a match between the predicted answer and first generated answer”.  First, the additional elements of “submitting, by a first information handling system comprising a processor and a memory, a test question from an answer key to a system capable of answering questions” and “receiving, by the first information handling system, a first generated answer generated by the system in response to the test question” is both insignificant data gathering (see MPEP § 2106.05(g)) and amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)).  Second, the additional element of “presenting, by the first information handling system, an indication that the answer key should be updated with the predicted answer or the first generated directed to the abstract idea.
Finally, Claim 1, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “submitting, by a first information handling system comprising a processor and a memory, a test question from an answer key to a system capable of answering questions”, “receiving, by the first information handling system, a first generated answer generated by the system in response to the test question” and “presenting, by the first information handling system, an indication that the answer key should be updated with the predicted answer or the first generated answer if the accuracy score indicates there is a match between the predicted answer and first generated answer” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept. The execution of an abstract idea via generic computer processors is not significantly more than the abstract idea itself (see MPEP 2106.05(f)). Taken alone or in combination, the 

Claim 2, dependent upon Claim 1, only recites additional steps which are mental processes (analyzing and computing), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 3, dependent upon Claim 1, only recites additional steps which are mental processes (applying NLP), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 4, dependent upon Claim 1, only recites additional steps which are mental processes (applying a statistical analysis), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 5, dependent upon Claim 1, only recites additional steps which are mental processes (flagging the question), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical 

Claim 6, dependent upon Claim 1, only recites additional steps which are mental processes (flagging the question), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 7, dependent upon Claim 1, only recites additional steps which are mental processes (identifying a mismatch), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 8, dependent upon Claim 1, only recites additional steps which are mental processes (comparing the predicted answer), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.




Response to Arguments

Applicant’s arguments, amendments, and Terminal Disclaimer, filed on 10/22/2020, with respect to the non-statutory, non-provisional, obviousness type double patenting rejection of claims 1-8 have been fully considered and are persuasive. The non-statutory, non-provisional, obviousness type double patenting rejection of claims 1-8 has been withdrawn.

Applicant’s arguments and amendments, filed on 10/22/2020, with respect to the 35 USC § 103 rejection of claims 1-8 have been fully considered and are persuasive. None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

generating, by the first information handling system, a predicted answer to the test question based on an answer key modification history if there is not a match between the first generated answer and a first answer from the answer key corresponding to the test question;  . . .
presenting, by the first information handling system, an indication that the answer key should be updated with the predicted answer or the first answer may have a 

The closest prior art of record Allen (US 20150170057) discloses a method for improving a question and answering system, but fails to disclose generating, by the system, a predicted answer to the test question based on an answer key modification history as claimed.  

Accordingly, the 35 USC § 103 rejection of claims 1-8 has been withdrawn.

Applicant’s arguments and amendments, filed on 10/22/2020, with respect to the 35 USC § 101 rejection of claims 1-8 have been fully considered and are not persuasive.

Beginning on page 4 of the Remarks, filed on 10/22/2020, Applicant argues that “the rejection analysis fails to apply the current eligibility guidance”, and that the “rejection analysis fails to identify any specific ‘abstract idea’ that is allegedly recited, much less explain why the (non-identified) abstract idea is an abstract idea”.  Examiner respectfully disagrees.  In the clarified rejection above, there are two limitations that are clearly identified as abstract ideas in that they are mental processes.  For example, claim 1 recites generating, by the first information handling system, a predicted answer to the test question based on the answer key modification history if there is not a match between the first generated answer and a first answer from the answer key corresponding to the test question; generating, by the first information handling system, an accuracy score based on how closely the predicted answer matches the first generated answer, each of which is, under a broadest reasonable interpretation of the claim language, a mental process.  For example, but for the recitation of generic computer components, the above limitations in the context of this claim encompasses generating, by the first information handling system, a predicted answer to the test question based on the answer key modification history if there is not a match between the first generated answer and a first answer from the answer key corresponding to the test question (corresponds to a mental process in the form of an evaluation) and generating, by the first information handling system, an accuracy score based on how closely the predicted answer matches the first generated answer (corresponds to a mental process in the form of an evaluation).  Both limitations are mental processes that are evaluations that can be practically performed in the human mind or by using a pen and paper.  Applicant asserts that these two limitations cannot be practically performed in the human mind (or with the use of a pen and paper to facilitate the evaluation) without any concrete evidence to support this assertion.  Under a broadest reasonable interpretation of the claim language, generating the predicted answer based on a modification history and generating an accuracy score can be practically performed in the human mind.  Specifically, the originally filed specification at paragraph [0008] discloses “[i]n disclosing the claimed method and system for exploiting the answer key modification history and metadata by using specific rules, rather than humans, to evaluate generated answers against predicted answers to find matches indicating … can be practically performed by the human mind.  

On page 7, first paragraph of the remarks, Applicant further argues that “there are additional elements that the Examiner should have identified when evaluating the integration of the judicial exception into a practical application”.  As noted in the 101 rejection above, Examiner has addressed all additional elements of the claim, and has concluded that they neither integrate the invention into a practical application nor do they contain an inventive concept which provides significantly more than the abstract idea.

On page 7, second paragraph of the remarks, Applicant further argues that “the rejection analysis has failed to make the required prima facie showing under Step 2B – that Applicant’s additional claimed combination of elements is well-understood, routine, or conventional.  As noted in the 101 rejection above, the independent claims, taken as a whole, do not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “submitting, by a first information handling system comprising a processor and a memory, a test question from an answer key to a system capable of answering questions”, “receiving, by the first information handling system, a first generated answer generated by the system in response to the test question” and “presenting, by the first information handling system, an indication that the answer key should be updated with the predicted answer or the first generated answer if the accuracy score indicates there is a match between the predicted answer Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.  The execution of an abstract idea via generic computer processors is not significantly more than the abstract idea itself (see MPEP § 2106.05(f)). Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.  This analysis of Step 2B has established a prima facie showing by citing both to the MPEP and to case law.

Last, on page 8, second paragraph of the Remarks, Applicant argues that the limitation “presenting, by the system, an indication that the answer key should be updated with the predicted answer or the first answer if the accuracy score indicates there is a match between the predicted answer and the first answer” amounts to an inventive concept that adds significantly more than the abstract idea.  Applicant further alleges that this limitation corresponds to a list of eligible limitations as disclosed in MPEP § 2106.05(i)(a).  Examiner respectfully disagrees.  Applicant has not provided any specific evidence or argument as to how this particular limitation “corresponds” to an eligible limitation in MPEP § 2106.05(i)(a).  As discussed above, the limitation corresponds to displaying results of an analysis and is insignificant extra-solution activity and does not provide an inventive concept (see MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55).  

Accordingly, Applicant’s arguments are not persuasive, and the 35 USC § 101 rejection of claims 1-8 STANDS.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125